                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                                  5:19-cr-22-MOC-DSC

       UNITED STATES OF AMERICA,                   )
                                                   )
              vs.                                  )
                                                   )                     ORDER
       1)   GREG E. LINDBERG,                      )
       2)   JOHN D. GRAY,                          )
       3)   JOHN V. PALERMO, JR., and              )
       4)   ROBERT CANNON HAYES.                   )
                                                   )
                         Defendants.               )
       _________________________________           )

       THIS MATTER is before the Court on the following evidentiary motions, filed by the

parties before trial commenced in this matter: Motion in Limine to Preclude Evidence, (Doc. No.

124); Motion in Limine to Exclude Proposed Expert Testimony, (Doc. No. 125); Motion

Objection to Defendants’ Proposed Jury Instructions, (Doc. No. 126); Motion in Limine to

Exclude Evidence of other Acts under Rule 404(b), (Doc. No. 127); Motion in Limine to

Exclude Co-defendant Statements, (Doc. No. 128); Motion in Limine to Exclude Reference to

Palermo’s Employment Opportunity, (Doc. No. 129); Motion in Limine to Exclude other

Alleged Wrongful Acts, (Doc. No. 130); Motion in Limine to Exclude Irrelevant and Prejudicial

Evidence, (Doc. No. 131); Motion in Limine re: Admissibility of Expert Testimony by Chris

Gober, (Doc. No. 133); Motion in Limine to Exclude any Romantic Relationship, (Doc. No.

134); Motion in Limine to Exclude Reference to Civil Lawsuits, (Doc. No. 135); Motion in

Limine to Suppress Evidence (Doc. No. 137); Motion in Limine to Exclude Reference to

Financial Circumstances, (Doc. No. 138); Motion in Limine to Exclude Certain Confidential

Information, (Doc. No. 140); Motion in Limine Regarding Palermo and other Public Officials,

(Doc. No. 141); Motion in Limine to Exclude Reference to other Political Donations, (Doc. No.
142); Motion in Limine to Exclude Irrelevant Evidence Regarding Commissioner Causey, (Doc.

No. 148); Motion in Limine to Suppress Evidence, (Doc. No. 181); and Motion in Limine to

Exclude Certain Confidential Information, (Doc. No. 183).

       IT IS ORDERED that the Clerk shall terminate the above motions, as the Court either

ruled on these motions in open court and on the record during trial, or the parties seeking to

exclude the evidence did not attempt to present it at trial.

       SO ORDERED.




                                                      Signed: April 2, 2020
